                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


BOBBY R. HEPSTALL, individually                  )
and as Administrator ad Litem                    )
of the Estate of Lucy Hepstall,                  )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )    CIVIL ACTION NO. 18-0163-JB
                                                 )
HUMANA HEALTH PLAN, INC.,                        )
TOMMY THROWER, and MIKE                          )
QUIGLEY,                                         )
                                                 )
     Defendants.                                 )

                                              ORDER

        On December 10, 2018, the parties informed the Court that they have settled this matter.

Accordingly, it is ORDERED that all claims in the above-styled action are hereby DISMISSED from

the active docket of this Court, without prejudice to the right of any party to move to reinstate this

action within sixty (60) days from the date of entry of this Order should the settlement agreement not

be consummated. As such, all pending deadlines are CANCELED.

        No further order shall be forthcoming from the Court except upon motion by a party for entry

of a final judgment as prescribed by Federal Rule of Civil Procedure 58. The parties shall bear their

own costs, expenses, and attorneys’ fees in accordance with the terms of the settlement agreement.

        DONE and ORDERED this 11th day of December, 2018.



                                               s/JEFFREY U. BEAVERSTOCK
                                               UNITED STATES DISTRICT JUDGE
